SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION
                             IN THE OFFICIAL REPORTERS

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GREG SHAW,

                        Plaintiff,

         v.                                         Civil Action No. 13-cv-1526 (RLW)

ONEWEST BANK, FSB et al.,

                        Defendants.

                           MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff Greg Shaw’s motion to stay the Court’s

memorandum opinion and order1 granting in part and denying in part Defendants McCurdy &

Candler, LLC (“McCurdy”) and OneWest Bank, FSBs’ (“OneWest”) motions to dismiss the

plaintiff’s complaint. Dkt. No. 22. The Court denies this motion.

          Although styled as a “motion to stay,” the plaintiff’s motion is effectively a motion for

reconsideration because it cites Rule 59(e) and requests the Court to “alter or amend judgment …

for errors and omissions made by the court.” See Dkt. No. 22 at 1. A Rule 59(e) motion “is

discretionary and need not be granted unless the district court finds that there is an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Dyson v. Dist. of Columbia, 710 F.3d 415, 420 (D.C. Cir. 2013). In

support of his motion, the plaintiff argues that the Court incorrectly found that Mr. Shaw’s loan

was transferred to Defendant OneWest, and that the federal district court for the Northern

District of Georgia is the proper court for this litigation. See Dkt. No. 22 at 2. These arguments


1
 The Court initially issued this memorandum opinion and order on December 18, 2013. On
January 2, 2014, the Court granted OneWest’s motion for reconsideration in order to clarify the
scope of the Court’s order.
do not satisfy the plaintiff’s high burden. See, e.g., SmartGene, Inc. v. Advanced Biological

Labs., SA, 915 F. Supp. 2d 69, 72 (D.D.C. 2013) (“A motion for reconsideration under Rule

59(e) is not simply an opportunity to reargue facts and theories upon which a court has already

ruled.”) (internal quotation marks omitted).

       Accordingly, it is hereby

       ORDERED that Plaintiff’s motion to stay is DENIED.

SO ORDERED.


                                                                    Digitally signed by Judge Robert L.
Date: January 13, 2014                                              Wilkins
                                                                    DN: cn=Judge Robert L. Wilkins,
                                                                    o=U.S. District Court, ou=Chambers
                                                                    of Honorable Robert L. Wilkins,
                                                                    email=RW@dc.uscourt.gov, c=US
                                                                    Date: 2014.01.13 14:50:01 -05'00'

                                                   ROBERT L. WILKINS
                                                   United States District Judge




                                               2